Citation Nr: 1646033	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-05 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disorder.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for a left wrist cyst.

6.  Whether new and material evidence has been received in order to reopen a claim for service connection for bilateral hearing loss.

7.  Whether new and material evidence has been received in order to reopen a claim for service connection for a bilateral knee disorder.

8.  Whether new and material evidence has been received in order to reopen a claim for service connection for a bilateral eye disorder.

9.  Whether new and material evidence has been received in order to reopen a claim for service connection for a female organ disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1997 to July 2002 and from March 2003 to December 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In her substantive appeal, the Veteran requested a hearing in Washington, D.C.  However, in September 2014, the Veteran cancelled this hearing request in writing.  Accordingly, the Board will proceed to a decision on this appeal without such a hearing.  See 38 C.F.R. § 20.704(e).

The Board notes that the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) claimed as depression with obsessive compulsive disorder, was originally appealed by the Veteran.  However, in a January 2-14 rating decision, the RO granted service connection was for PTSD, claimed as depression with obsessive compulsive disorder.  The Veteran did not appeal the disability rating or effective date assigned in that decision.  The Board acknowledges that the Veteran raised the issue of military sexual trauma in connection with her acquired psychiatric claim prior to the January 2014 rating decision and notes that she contacted the RO in August 2014 and stated that her claim for military sexual trauma secondary to PTSD had been overlooked.  However, the Board finds that the Veteran's claim for PTSD, claimed as depression and obsessive compulsive disorder, has been granted and was not appealed.  The Board also notes that military sexual trauma is not a medical disability under VA law, but is instead, an in-service event or stressor, which may cause a medical disability.  In this case, the Veteran stated that the medical disorder caused by the military sexual trauma was an acquired psychiatric disorder, which was granted.  As such, these issues are not currently before the Board.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The issues of entitlement to service connection for a bilateral hand disorder, a bilateral foot disorder, a skin disorder, asthma, a left wrist cyst, bilateral hearing loss, a bilateral knee disorder, a bilateral eye disorder, and a female organ disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claims for service connection for bilateral hearing loss, a bilateral knee disorder, a bilateral eye disorder, and a female organ disorder were denied in a March 2006 rating decision.  The Veteran was informed of the decision and of her appellate rights; however she did not appeal that decision or submit new and material evidence within one year.  

2.  The evidence received since the final March 2006 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims for service connection for bilateral hearing loss, a bilateral knee disorder, a bilateral eye disorder, and a female organ disorder.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision that denied service connection for bilateral hearing loss, a bilateral knee disorder, a bilateral eye disorder, and a female organ disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2015). 

2.  The evidence received subsequent to the March 2006 rating decision is new and material, and the claims for service connection for bilateral hearing loss, a bilateral knee disorder, a bilateral eye disorder, and a disorder of the female organ are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition to reopen and the Veteran's claims for service connection for bilateral hearing loss, a bilateral knee disorder, a bilateral eye disorder, and a female organ disorder, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  There is no prejudice to the Veteran. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The Veteran first submitted a claim for service connection for bilateral hearing loss, a bilateral knee disorder, a bilateral eye disorder, and a female organ disorder in July 2005, which was denied by the RO in a March 2006 rating decision.  In that decision, the RO found that there was no evidence of diagnoses for such disorders.  The Veteran was informed of the decision and of her appellate rights; however she did not appeal that decision or submit new and material evidence within one year.  As such, the March 2006 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The evidence associated with the file since the March 2006 rating decision includes additional medical records and a lay statement from the Veteran's in-service supervisor, D.J. (initials used to protect privacy).  The additional medical records show that the Veteran has been diagnosed with polycystic ovary syndrome (PCOS), allergic conjunctivitis, and motility issues of the eyes, as well as patellofemoral pain syndrome and "PFC" of both knees.   The lay statement from D.J. also notes that the Veteran was constantly sent to the branch aid station for sicknesses and illnesses related to knee injuries, female organ problems, and was enrolled in a hearing conservation program during service.  Additionally, a February 2011 lay statement from A.B., Jr., stated that he remembered the Veteran experiencing difficulties with hearing loss both in service and after separation.  As such, the evidence relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claims for service connection for bilateral hearing loss, a bilateral knee disorder, a bilateral eye disorder, and a female organ disorder. 38 C.F.R. § 3.156(a).  However, as will be explained below, the Board finds that further development is necessary before the merits of the Veteran's claims can be addressed.  



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral knee disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral eye disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a female organ disorder is reopened, and to this extent only, the appeal is granted.


REMAND

Upon review of the claims file, the Board finds that it is unclear if all available medical records are associated with the claims file.  In this regard, the Board notes that the May 2012 VA examination appears to cite to VA medical records that were not found upon review of the claims file.  As such, the Board finds that the AOJ should attempt to obtain any outstanding VA medical records for the Veteran, to include any medical records from Charlotte VA OPC, and associate them with the claims file.

The Board also notes that the Veteran has not been afforded VA examinations in connection with her claims for service connection for a skin disorder and a hand disorder.  However, the Veteran has submitted testimony, as well as lay statements, which report the presence of such disorders during and since her service.  As such, the Board finds that VA examinations and medical opinions are necessary to decide these claims. 

The Board also finds that another VA examination is necessary for the claim for service connection for a bilateral foot disorder.  While the Veteran was afforded a VA examination in 2012, that examiner diagnosed the Veteran with plantar fasciitis, hallux valgus, and hammer toes, but only provided an etiology opinion as to the plantar fasciitis.  

With regard to the Veteran's claim for service connection for asthma, the Board notes that she reported receiving treatment with a private doctor at her 2012 VA examination.  Those private treatment records should be obtained and associated with the claims file.  Moreover, the examiner's opinion did not address a 2003 in-service notation of wheezing.  Therefore, the Board finds that an additional medical opinion is needed.

The Veteran should also be afforded a VA examination in connection with her claim for service connection for a bilateral knee disorder.  She was provided a VA examination in 2012; however, it appears that the examiner relied primarily upon a lack of evidence of a bilateral knee disorder in the Veteran's service treatment records as the basis of her negative etiology opinion.  However, the Board notes that the Veteran's STRs were found to be unavailable.

With regard to the claim for service connection for a female organ disorder claim, the Board finds that another VA examination is warranted.  While the Veteran was provided a VA examination in 2012, that examiner did not provide an opinion with regard to the Veteran's PCOS diagnosis.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her hand, foot, skin, asthma, left wrist cyst, hearing loss, knee, eye, and female organ disorders, to include any private doctors who have treated the Veteran's asthma.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file, to include any records from Charlotte VA OPC.

2.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's reserve unit, or any other appropriate location, to request all service treatment records.  It is unclear if the records may have been unavailable previously due to any migration issues.  The AOJ should conduct the search using both last names identified in this remand.  

As set forth in 38 U.S.C.A. § 5103A (b)(3) and 38 C.F.R. § 3.159 (c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The appellant should be notified of any action to be taken.

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral hand disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service records, post-service medical records, and assertions.

The examiner should also note that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current bilateral hand disorder that is causally or etiologically related to her military service, to include any injury or symptomatology therein.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran has a bilateral hand disorder that is caused by or permanently aggravated by her service-connected allergic rhinitis.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service records, post-service medical records, and assertions.

The examiner should also note that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a skin disorder that is causally or etiologically related to her military service, to include any exposure to chemicals therein.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran has a skin disorder that is caused by or permanently aggravated by her service-connected allergic rhinitis.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral foot disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service records, post-service medical records, and assertions.

The examiner should also note that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current bilateral foot disorder that is causally or etiologically related to her military service, to include any injury or symptomatology therein.  The examiner should specifically address the Veteran's previous diagnoses of plantar fasciitis, hallux valgus, and hammer toes in his or her opinion.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any asthma that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service records, post-service medical records, and assertions.

The examiner should also note that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran currently has asthma that is causally or etiologically related to her military service, to include the notation of wheezing therein.

The examiner should also opine as to whether it is at least as likely as not that the Veteran has asthma that is caused by or permanently aggravated by her service-connected allergic rhinitis.  It should be noted medical records in the Veteran's file sometimes reference a breathing issue in relation to allergies/an allergic reaction.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service records, post-service medical records, and assertions.

The examiner should also note that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has current bilateral hearing loss that is causally or etiologically related to her military service, to include any injury or symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

7.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service records, post-service medical records, and assertions.

The examiner should also note that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current bilateral knee disorder that is causally or etiologically related to her military service, to include any injury or symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

8.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any female organ disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service records, post-service medical records, and assertions.

The examiner should also note that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current female organ disorder that is causally or etiologically related to her military service, to include any injury or symptomatology therein.  The examiner should specifically address the Veteran's previous diagnoses of record, to include PCOS, in his or her opinion.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

9.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

10.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


